Citation Nr: 1436135	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-42 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to May 8, 2014.

3.  Entitlement to an initial compensable rating for bilateral hearing loss for the period beginning May 8, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  

This case was also developed on the matter of service connection for left lung empyema.  The Veteran filed a notice of disagreement and a statement of the case was issued.  He did not appeal this matter in his substantive appeal and the matter will not be addressed by the Board.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The issue of entitlement to an initial compensable rating for bilateral hearing loss for the period beginning May 8, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that is attributable to military service.  

2.  For the period prior to May 8, 2014, the Veteran's service-connected bilateral hearing loss has been characterized by Level I hearing impairment in the right ear, and Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  For the period prior to May 8, 2014, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has satisfied its duty to notify in the development of the claims on appeal.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, an October 2007 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in February 2009.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.

Second, the Veteran was afforded a VA examination in April 2008, and a medical opinion was provided in August 2008.  The Board notes the Veteran's assertion in his October 2009 VA Form 9 that the questions posed by the examiner do not match what was reported in the examination report.  However, the Veteran has not specified any specific irregularities.  Upon review of the examination and medical opinion, the Board finds that the examiner conducted a thorough examination and interview of the Veteran, reviewed the claims file, and provided an opinion as to whether the Veteran's tinnitus was a result of his service, and documented his current hearing thresholds.  This opinion was based on an accurate history and is supported by well-reasoned rationale.  Therefore, the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008)

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159.  


II. Service Connection

The Veteran asserts that he is entitled to service connection for tinnitus.  He states that he was exposed to loud noises while working as a boiler tender in the Navy, where he was also exposed to naval gunfire, and that these exposures caused his tinnitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

While sensorineural hearing loss can be considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable, other hearing disabilities, such as tinnitus, do not fall within this category.   Therefore, presumptive service connection is not applicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.30 

The Veteran reported tinnitus at his April 2008 VA examination.  He stated that he first noticed tinnitus after he retired, several years prior to the examination.  He stated that his tinnitus lasts for one minute and is present a few days per month.  He is competent to report tinnitus.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds the Veteran credible.  Accordingly, he has a current disability.  

The Veteran testified that he worked as a boiler tender in the Navy, and that he was exposed to naval gunfire.  His DD-214 states that his military occupation specialty was "BT-0000," which the Board notes has been described elsewhere as boiler technician.  Accordingly, in-service acoustic trauma is conceded.  

Therefore, the remaining issue is the existence of a nexus.  The Veteran cannot make an adequate showing on this matter.

First, medical evidence is against the finding of a nexus.  In her August 2008 medical opinion, the examiner found that the Veteran's tinnitus is not related to service.  She stated that the Veteran's description of his ear noises is consistent with normal tinnitus, and not that of noise-related tinnitus.  She also stated that noise-related tinnitus would not manifest itself thirty years after his exposure to acoustic trauma.  The examiner's opinion considers the Veteran's history, has sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Board finds that it has probative value.  The Veteran has not submitted an opinion of his own.  

Lay evidence does not support a finding of continuity of symptoms since service.  As stated above, the Veteran is competent to testify as to his symptomology.  Id.  However, the Board does not find credible lay evidence of disability in service with symptoms since then.  In his September 2007 claim for compensation, the Veteran estimated that his tinnitus began in June 1987 (about 20 years after service discharge).  At his VA examination, he stated that his tinnitus began "after retirement a couple of years ago".  Later, at his May 2014 hearing before the Board, the Veteran stated that he has had tinnitus since service.  The service separation examination did not disclose any tinnitus.  Given the discrepancy in the date of onset of tinnitus, the Board does not find a reliable history of tinnitus beginning in service and continuing since that time.  

Therefore, given the negative VA opinion and the Board's credibility finding, the Veteran is not entitled to service connection on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

III. Initial Compensable Rating 

The Veteran is seeking a compensable rating for his bilateral hearing loss, which is currently evaluated at 0 percent disabling.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e)..

The Veteran had a VA audiology examination in April 2008.  He stated that he cannot hear conversations and has difficulty with his hearing all the time.  He also testified as such at his Board hearing.

The examiner noted normal to severe sensorineural hearing loss in the Veteran's right ear at 500 to 4000 Hertz, and normal to mild sensorineural hearing loss in his left ear at 500 to 2000 Hertz, and severe sensorineural hearing loss at 3000 and 4000 Hertz.  The following puretone thresholds and speech recognition scores were documented:



HERTZ





1000
2000
3000
4000
Average
CNC
RIGHT
35
35
50
70
48
92
LEFT
25
30
75
70
50
88

These audiology findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI. Under Table VII, this warrants a noncompensable disability rating.  As there are no exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 does not apply.  

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hearing loss under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as being unable to hear conversations, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a compensable rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

Service connection for tinnitus is denied.  

A compensable rating for bilateral hearing loss for the period prior to May 8, 2014 is denied.


REMAND

At his May 2014 VA examination, the Veteran testified that his hearing loss has gotten worse.  Accordingly, a VA examination is warranted to determine the current level of severity.  At his hearing, the Veteran also testified that he does not receive treatment for his hearing loss.  See transcript at p. 7.  Therefore, a remand for records is not warranted in this circumstance.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA audiology examination to evaluate the current severity of the Veteran's bilateral hearing loss.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


